Name: Commission Regulation (EEC) No 1510/85 of 4 June 1985 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco
 Type: Regulation
 Subject Matter: agricultural activity;  plant product
 Date Published: nan

 5. 6 . 85 Official Journal of the European Communities No L 146/5 COMMISSION REGULATION (EEC) No 1510/85 of 4 June 1985 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regua ­ tion (EEC) No 1461 /82 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Article 2b of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure gran ­ ting the premium for leaf tobacco (3), as last amended by Regulation (EEC) No 887/85 (4), lays down that cultivation declarations and contracts must be concluded before 1 May and registered before 1 July of the year in which they take effect ; Whereas, owing to adverse weather conditions which have delayed the preparations of seed beds, some of the particulars which must appear in the cultivation contracts cannot be known until after the deadline for the conclusion of the said contracts ; whereas this is one of the cases, specified in the second subparagraph of Article 2b (3) of Regulation (EEC) No 1726/70, where the Commission is authorized to take appro ­ priate measures, and may accordingly postpone the said deadline and, therefore, the deadline for register ­ ing the cultivation declarations and contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regulation (EEC) No 1726/70, cultivation declarations an contracts in respect of leaf tobacco taking effect in 1985 may be concluded up to 30 June 1985 and regis ­ tered up to 31 July 1985 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 27. (3) OJ No L 191 , 27. 8 . 1970, p. 1 . (4 OJ No L 96, 3 . 4. 1985, p. 12 .